     Case 1:20-cv-03040-NGG-SJB Document 60-1 Filed 04/21/21 Page 1 of 1 PageID #: 1878


Jessica Loucks

From:                    Jessica Loucks
Sent:                    Tuesday, April 13, 2021 10:14 PM
To:                      JHGray@perkinscoie.com
Cc:                      Stephanie Niehaus; Mike Nelson
Subject:                 Wang v. Tesla, Inc.; E.D.N.Y Case No. 20-cv-3040
Attachments:             ECF No 52-3 Ex C.pdf; ECF No 52-4 Ex D.pdf; ECF No 52-5 Ex E.pdf; ECF No 52-6 Ex F.pdf; ECF No
                         52-7 Ex G.pdf; ECF No 52 Letter MOTION to Compel Mobileye.pdf; ECF No 52-1 Ex A.pdf; ECF No
                         52-2 Ex B.pdf


Mr. Gray:

Please see the attached that was filed today in the above captioned matter.

Jessica Loucks

                                      Jessica Bradburn Loucks
                                      Associate
                                      Nelson Niehaus LLC
                                      O: 212-457-1668
                                      F: 646-766-9945
                                      jessica@nelson.legal

                                      nelson.legal

This e-mail may contain privileged, confidential, copyrighted or other legally protected information. If you are not the intended recipient (even if
the e-mail address above is yours), you may not use, copy or retransmit it. If you have received this e-mail by mistake, please notify us by return
e-mail, then delete. Thank you.




                                                                         1
